Title: General Orders, 25 February 1783
From: Washington, George
To: 


                        
                             Tuesday February 25th 1783
                            Parole Quantico
                            Countersigns Ramapaugh. sunbury
                        
                        For the day tomorrow Major Fish.
                        For duty the 5th Massachusetts regiment.
                        The Contractors for the Army having desired, that agreeably to Contract, a person might be appointed to
                            inspect the Cattle destined for the Army—Henry Wykoff Esquire of Fishkill is appointed for that purpose untill the
                            pleasure of the Superintendent of Finance shall be known.
                        The 2d York regiment will march on thursday next for the relief of the 4th Massa. regt on the Lines.
                    